Fourth Court of Appeals
                                       San Antonio, Texas

                                             October 26, 2018

                                           No. 04-17-00091-CV

                       TEXAS DEPARTMENT OF TRANSPORTATION,
                                     Appellant

                                                      v.

                                          Hector R. RAMIREZ,
                                                Appellee

                    From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014CVT002640-D4
                           Honorable Oscar J. Hale, Jr., Judge Presiding

                                                 ORDER

Sitting: Sandee Bryan Marion, Chief Justice1
         Karen Angelini, Justice1
         Marialyn Barnard, Justice1
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice

       On September 24, 2018, appellant filed a Motion for Rehearing and a Motion for
Rehearing En Banc. Appellant’s Motion for Rehearing and Motion for Rehearing En Banc are
DENIED.

        It is so ORDERED on October 26, 2018.
                                                           PER CURIAM


ATTESTED TO: _____________________________
            Keith E. Hottle,
            Clerk of Court

1
  Dissents to the denial of the motion for rehearing en banc without requesting a response. See TEX. R. APP. P.
49.2.